DISSENTING OPINION
By HORNBECK, J.:
If the trial court had discretion as to the granting of a new trial, would agree that the order appealed from should be supported. But the principles controlling are too well-defined to justify a new trial upon the special verdict.
The finding in the special verdict:
“The speed of this car being driven by Mr. Clarence Rutledge after crossing the B. & O. tracks, and at the time of impact, was determined to be 70 miles per hour.”
was not sufficient basis for a judgment for the plaintiff. It is true that the finding made a prima facie case of an unlawful rate of speed under §4511.21 R. C. But, the issue was as to the violation of the statute. The prima facie case was insufficient to compel that conclusion, and that the defendant was negligent and that his negligence proximately caused injuries to the plaintiff. The special verdict must incorporate all findings of fact essential to the judgment—the pronouncement of the law required by the facts.
*572The offense defined in §4511.21 R. C. is the driving oí an automobile upon a public highway at a rate of speed greater or less than is reasonable and proper. Certain speeds are designated as prima facie lawful, and any excess above these speed limitations is prima facie unlawful, but whether the act of driving the automobile at such speed as is faster than is reasonable and proper must be considered with “due regard to the traffic, surface, and width of the street or highway and any other condition.” Speed alone does not constitute a violation of the statute.
“The test prescribed by §12603 GC, to determine the lawfulness or unlawfulness of speed of motor vehicles upon the public highway is whether such speed is greater or less than is reasonable or proper under existing conditions.” Swoboda v. Brown, 129 Oh St 512, 5th syllabus.
To like effect, Cleveland v. Keah, 157 Oh St 331.
The special verdict to support the legal conclusion that the speed statute was violated should have found, in addition to the speed, applicable condition or conditions set out in the statute and that the speed so determined was faster than was reasonable and proper, which conduct caused the collision. All of these elements of the speed statute are facts to be determined as a prerequisite to the pronouncement of a judgment for the plaintiff.
The instances where proximate cause may be found as a matter of law certainly are few since the pronouncement of Glasco v. Mendelman, 143 Oh St 649. For a full statement of the facts in this case, some of which are not found in Supreme Court opinion, see 41 Abs 257. A helpful annotation on proximate cause is found in 24 L. R. A. (N. S.) page 28, et seq.
As the negligence of the defendant was not established by the special verdict, no attention need be given to the claim that it required the conclusion that plaintiff was contributorily negligent.
Certain of the decisive issues of fact in this case were not determined by the special verdict; they were essential to plaintiff’s recovery and must be regarded as not proven. Noseda v. Delmul, 123 Oh St 648.
Judgment should have been entered for the defendant.